PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
GN HEARING A/S
Application No. 16/935,172
Filed: 21 Jul 2020
For: HEARING INSTRUMENT COMPRISING A PARASITIC BATTERY ANTENNA ELEMENT
:
:
:
:	DECISION ON PETITION
:
:
:
Docket No. 2017P00050US01


This is a decision on the “RESPONSE TO PTO CORRESPONDENCE WITH CONDITIONAL PETITION TO ACCEPT UNINTENTIONAL DELAYED CLAIM OF PRIORITY”, filed June 1, 2022.  The petition is being treated as a petition under 37 CFR 1.78(e) to accept an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to nonprovisional application No. 16/195,831. The petition is also being treated under 37 CFR 1.55(e) to accept an unintentionally delayed claim under 35 U.S.C. § 119(a)-(d) or (f), or 35 U.S.C. § 365 (a) or (b), for benefit of priority to the filing date of foreign European Application No. 17211043.9, filed December 29, 2017.  

The petition under 37 CFR §1.78(e) is DISMISSED.

The petition under 37 CFR §1.55(e) is DISMISSED.

A petition under 37 CFR §1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. §120 and 37 CFR § 1.78(d)(2) of the prior-filed application, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional information where there is a question whether the delay was unintentional.


The instant petition does not meet requirements (1) and (3) above.

With respect to requirement (1), the reference to add the above-noted, prior-filed application is not acceptable because the corrected ADS filed June 1, 2022 does not comply with 37 CFR 1.76(c)(2).

An ADS providing corrected or updated information may include all of the sections listed in paragraph (b) of this section or only those sections containing changed or updated information. The ADS must include the section headings listed in paragraph (b) of this section for each section included in the ADS, and must identify the information that is being changed, with 
underlining for insertions, and strike-through or brackets for text removed. An ADS submitted after the filing of the application must identify the information that is being changed (added, deleted, or modified) in the ADS. Any ADS filed after the filing date of the application is considered a corrected (or updated) ADS even if an ADS was not previously submitted. Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed. In general, the identification of the information being changed should be made relative to the most recent filing receipt. Where the most recent filing receipt does not include a benefit claim, either because a previously submitted ADS failed to comply with 37 CFR 1.78  or the benefit claim was not previously included in an ADS, a corrected ADS submitted to add the benefit claim must identify the addition of the benefit claim with underlining.  See MPEP 601.05(a) (emphasis added). 

Here, because the filing receipt mailed July 31, 2020 does not include a benefit claim to non-provisional application No. 16/195,831 and foreign application No. 17211043.9, all of the priority information with respect to those applications must be underlined. Here, the continuity type of the non-provisional application was not underlined in full, nor was the filing date underlined. In addition, none of the information with respect to the foreign application was underlined. Accordingly, on renewed petition, Applicant must submit a properly underlined ADS.

With respect to requirement (3), Applicant has not submitted a statement that “the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional.”

A petition under 37 CFR 1.55(e) requires:


(1) The priority claim under 35 U.S.C. 119(a) through (d) or (f), 365(a) or (b), or 386(a) or 386(b) in an Application Data Sheet (§ 1.76(b)(6) ), identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, unless previously submitted; 
(2) A certified copy of the foreign application, unless previously submitted or an exception in paragraph (h), (i), or (j) of this section applies; 
(3) The petition fee as set forth in § 1.17(m); and 
(4) A statement that the entire delay between the date the priority claim was due under this section and the date the priority claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The instant petition under 37 CFR 1.55(e) does not meet requirements (1) and (4) above.
With respect to requirement (1), the reference to add the above-noted, prior-filed foreign application is not acceptable because the corrected Application Data Sheet (ADS) filed           June 1, 2022 does not comply with 37 CFR 1.76(c)(2).

As set forth above, the reference in the corrected ADS to the prior filed foreign application must be underlined, because the benefit claim to the foreign application does not appear on the filing receipt mailed July 31, 2020.

With respect to requirement (4), Applicant has not submitted a statement that “the entire delay between the date the priority claim was due under this section and the date the priority claim was filed was unintentional.”

If reconsideration of this decision is desired, a renewed petition under 37 CFR 1.78(e) and 37 CFR 1.55(e) and an ADS (complying with the provisions of 37 CFR 1.76) to correct the above matters, are required (no further petition fee is due on renewed petition).  Additionally, as the issue fee has been paid, a petition to withdraw from issue and an RCE must be filed.  Alternatively, Applicant may file a renewed petition after the patent issues, together with a request for a Certificate of Correction and the Certificate of Correction fee.

The petition fee of $2100 has been charged to Deposit Account No. 50-1105, as authorized.

Further correspondence with respect to this matter should be delivered through one of the following mediums:
 
By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web 

Any questions concerning this matter may be directed to Attorney Advisor Cliff Congo at (571) 272-3207.  All other inquiries concerning either the examination procedures or status of the application should be directed to the Technology Center.

The application is being forwarded to the Office of Data Management for processing into a patent.
	
/DOUGLAS I WOOD/Attorney Advisor, OPET